Citation Nr: 1500102	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  11-22 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for residuals of hepatitis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel




INTRODUCTION

The Veteran served on active duty from December 1970 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issue of entitlement to service connection for hepatitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that the Veteran's COPD is related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, correspondence dated June 2009 provided all appropriate notification.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been obtained, to the extent available.  The record indicates that the Veteran receives disability benefits from the Social Security Administration (SSA).  Records from the SSA do not need to be obtained with respect to the Veteran's claim for service connection for COPD, however, because a May 2008 correspondence from the SSA indicates that the Veteran's SSA benefits do not relate to his claim for COPD.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that SSA records need not be obtained if they are not relevant or potentially relevant to a claim).  Moreover, the Veteran did not apply for SSA disability for decades after service.  As such, the Board concludes that there is not a reasonable possibility of any SSA records assisting the Veteran in substantiating his claim for service connection for COPD.

The Veteran has not been afforded a VA examination addressing his COPD.  No such examination is required.  The Federal Circuit Court of Appeals has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

As will be discussed in greater detail below, while the evidence shows that the Veteran currently has COPD, the evidence does not indicate that the Veteran suffered an in-service injury, event, or disease that might have resulted in the development of such a disability.  Furthermore, the Veteran has broadly indicated that exposure to tobacco smoke or "gases" in service gave rise to his development of COPD, and as discussed below, service connection generally, as is the case here, cannot be based on the effects of tobacco abuse in service, and there is no evidence to either substantiate any gas exposure in service or to suggest that such exposure in any way contributed to the development of COPD.  The evidence of record is thus insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274.  Without competent evidence suggesting that the Veteran experienced a relevant in-service injury, event, or disease, a VA examination addressing the Veteran's claimed COPD, which began years after separation from service, is unwarranted.

In August 2011, the Veteran requested the opportunity to present testimony before the Board, but in September 2014, he withdrew his request for such a hearing.  

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

With respect to medical evidence of a current disability, the Veteran has been diagnosed with COPD.  The first Hickson element, evidence of a current disability, is accordingly met.  

Regarding the second Hickson element, in June 2009, the Veteran stated that he developed COPD as a result of "smoking and breathing gases in training and maneuvers."  The Veteran indicated that he was a non-smoker until he entered the military, and he was given cigarettes by the military.  In August 2011, the Veteran stated that his COPD was caused by his military service as a result of exposure to first- and second-hand smoke, and "different gases."  However, he has not provided any evidence to explain what gasses he was exposed, and no medical professional has suggested that any in-service exposure caused the Veteran's COPD.  

To the extent that the Veteran attributes his development of COPD to smoking cigarettes, the law currently prohibits service connection for disabilities that are the result of tobacco use, and the Veteran's claim fails on this basis.  38 U.S.C.A. §§ 1103, 1110, 1131.  Specifically for claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  38 C.F.R. § 3.300.  The term ''tobacco products'' means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  Id.

The Board otherwise finds no evidence to support the Veteran's contention that he was exposed to "gases" in service; and, unfortunately, a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Veteran's assertions regarding exposure to gasses and smoke are not found to be competent evidence.

Moreover, the evidence does not show the onset of COPD for decades after service, and the Veteran denied experiencing symptoms associated with COPD while he was in service.  For example, in the Veteran's July 1976 Report of Medical History, the Veteran stated that he was in good health.  The Veteran specifically denied experiencing symptoms such as asthma, shortness of breath, pain or pressure in the chest, or chronic cough at that time.  The Veteran's associated Report of Medical Examination showed normal findings as to the lungs and chest on physical examination at separation.  

Following service, there is no record of COPD being diagnosed for a number of years, and the Veteran's claims file is void of any record in which a medical professional even suggests that the Veteran's COPD may have either begun during or been otherwise caused by his military service.  In his substantive appeal, the Veteran indicated that his COPD was diagnosed in 2008, although he asserted that his symptoms had emerged many years earlier.  Even accepting that the symptoms began prior to 2008, the fact remains that in 2008, the Veteran was more than 30 years removed from military service and he had specifically denied any breathing problems at separation. 

In sum, the Board finds that the weight of the competent evidence of record does not support a finding that the Veteran was diagnosed with COPD in-service, experienced symptoms of COPD in-service, or otherwise experienced an event in-service that led to the later development of COPD.  The Veteran's service treatment records are devoid of any records showing exposure to gases, or complaints of or treatment for either COPD or symptoms of COPD.  

Accordingly, the Board finds that the second Hickson element is not met.  The Board finds it to be unnecessary to address the remaining question of medical nexus because the probative evidence of record has failed to show the presence of an in-service event, injury, or disease.

As discussed, the preponderance of the evidence is against service connection for COPD.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for COPD is denied.




REMAND

A May 2008 letter from the SSA to the Veteran indicates that the Veteran is disabled, in part, as a result of his hepatitis.  A full copy of the Veteran's SSA records has not been associated with the Veteran's record.  When VA receives notice that the Veteran receives disability benefits from the SSA, VA must acquire a copy of the decision granting such benefits and the supporting medical documents when there is a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records could conceivably be relevant to the matter on appeal.  Therefore, attempts should be made to obtain the Veteran's SSA records.  38 C.F.R. § 3.159(c)(2) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits, including the underlying medical records relied upon to support that claim.  

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claims to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


